ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2011-03-08_ORD_01_NA_06_FR.txt. 54




     Déclaration de M. le juge ad hoc Guillaume



  Dragage du fleuve San Juan — Interprétation de l’article 6 de la sentence du
président Cleveland — Activités des deux Etats sur le territoire litigieux —
Protection de l’environnement — Coopération nécessaire du Costa Rica et du
Nicaragua.

  1. Je souscris à nombre des conclusions auxquelles la Cour est par­
venue. Je souhaiterais cependant présenter ici quelques observations et
préciser en quoi je me sépare sur un point de l’ordonnance adoptée.


                     Le dragage du fleuve San Juan

   2. Dans sa demande en indication de mesures conservatoires, le
Costa Rica priait la Cour d’ordonner la suspension du programme de
dragage du fleuve San Juan mis en œuvre par le Nicaragua. Dans ses conclu-
sions finales, le Costa Rica se borne à solliciter la suspension de ce pro-
gramme dans la zone adjacente à Isla Portillos. La Cour a estimé que
les droits revendiqués par le Costa Rica en liaison avec les opérations de
dragage du fleuve San Juan entreprises par le Nicaragua étaient « plausibles »
(ordonnance, par. 59). Mais elle a constaté que ces opérations ne faisaient
pas « peser sur l’environnement du Costa Rica ou sur le débit du fleuve
Colorado un risque de préjudice irréparable » (ibid., par. 82). Elle a par voie
de conséquence rejeté la demande présentée sur ce point par le Costa Rica.
   3. J’approuve pleinement cette solution, mais pense utile d’en préciser
la portée.
   4. Le traité de limites du 15 avril 1858 fixe la frontière entre le
Costa Rica et le Nicaragua depuis l’océan Pacifique jusqu’à la mer des
Caraïbes. Entre un point situé à trois milles anglais en aval de Cas-
tillo Viejo et la mer, la frontière suit la rive droite du San Juan. Le traité
donne autorité et juridiction souveraine (« dominio y sumo imperio ») au
Nicaragua sur les eaux et le lit du fleuve, tout en reconnaissant au
Costa Rica un droit de navigation dont la Cour a eu l’occasion de fixer les
limites dans son arrêt du 13 juillet 2009.
   5. Les droits et obligations des Parties en ce qui concerne l’entretien et
l’amélioration du San Juan aux fins de navigation, et notamment son
dragage, ont été précisés dans la sentence arbitrale du président Cleveland
du 22 mars 1888. Selon l’article 6 de cette sentence :
       « 6. La République du Costa Rica ne peut empêcher la République
     du Nicaragua d’exécuter à ses propres frais et sur son propre terri-

52

55 	             certaines activités (décl. guillaume)

     toire de tels travaux d’amélioration, à condition que le territoire du
     Costa Rica ne soit pas occupé, inondé ou endommagé en consé-
     quence de ces travaux et que ceux‑ci n’arrêtent pas ou ne perturbent
     pas gravement la navigation sur ledit fleuve ou sur l’un quelconque
     de ses affluents en aucun endroit où le Costa Rica a le droit de navi-
     guer. La République du Costa Rica aura le droit d’être indemnisée si
     des parties de la rive droite du fleuve San Juan qui lui appartiennent
     sont occupées sans son consentement ou si des terres situées sur cette
     même rive sont inondées ou endommagées de quelque manière que
     ce soit en conséquence de travaux d’amélioration. »
  6. Il ressort de ces dispositions que, pour reprendre les termes de la
Cour dans son arrêt du 13 juillet 2009 :
     « [le Nicaragua peut exécuter à ses frais les travaux] nécessaires pour
     améliorer la navigation sur le fleuve San Juan … qu’il estime conve-
     nables, à condition que lesdits travaux ne perturbent pas gravement la
     navigation sur les affluents du San Juan appartenant au Costa Rica »
     (Différend relatif à des droits de navigation et des droits connexes
     (Costa Rica c. Nicaragua), arrêt, C.I.J. Recueil 2009, p. 269, par. 155).
   7. Par ailleurs, selon la sentence du président Cleveland, les opérations
d’entretien et d’amélioration menées à des fins de navigation sur le
San Juan doivent l’être sans qu’il y ait occupation du territoire costa‑­
ricien, sans que celui‑ci soit inondé et sans que d’autres dommages soient
causés à ce territoire. La sentence ajoute que le Costa Rica a le droit
d’être indemnisé de tout dommage de ce type.
   8. Les Parties s’opposent sur l’interprétation à donner à cette dernière
disposition. Le Nicaragua soutient que, en cas de dommage résultant de
travaux d’entretien ou d’amélioration du fleuve, le Costa Rica n’est pas en
droit d’empêcher la poursuite de ces travaux, mais peut seulement deman-
der indemnisation du préjudice subi. Le Costa Rica est d’une opinion
contraire.
   9. La Cour n’a pas à ce stade pris parti sur ce point. Saisie d’une
demande en indication de mesures conservatoires présentée par le Costa
Rica, elle s’est bornée à rechercher si la thèse de ce dernier a un caractère
plausible. Elle n’avait pas à se demander si la thèse du Nicaragua était,
elle aussi, plausible (ordonnance, par. 57).
   10. Pour ma part, je reconnais volontiers que les deux thèses peuvent
être soutenues et qu’elles sont toutes deux « plausibles ». Je ne suis pas
certain que la Cour sera nécessairement amenée à prendre parti sur ces
thèses lorsqu’elle examinera l’affaire au fond. En effet, s’il apparaît qu’au-
cun dommage n’a été causé au territoire costa‑ricien, il lui suffira de
constater que l’Etat demandeur n’a en rien souffert des opérations de
dragage menées par le Nicaragua. S’il en était autrement, la Cour pour-
rait en revanche être amenée à interpréter l’article 6 de la sentence du
président Cleveland. A mon sentiment, elle ne pourrait alors que consta-
ter que la première et la seconde phrase de cet article n’ont pas la même

53

56 	              certaines activités (décl. guillaume)

portée. En effet, le droit à indemnisation du Costa Rica est reconnu dans
la seconde phrase uniquement en cas de dommages causés à son territoire
et non en cas de perturbation grave apportée à la navigation. On le com-
prend aisément : de telles perturbations seraient contraires à l’objet et au
but même des travaux entrepris, et il conviendrait d’y porter remède. En
revanche, les dommages ponctuels résultant en territoire costa‑ricien des
travaux menés sur le San Juan impliquent seulement indemnisation du
préjudice subi. Il s’agit là, me semble‑t‑il, de dommages transfrontaliers
relevant d’un régime de responsabilité objective (pour un cas analogue,
voir les sentences arbitrales des 16 avril 1938 et 11 mars 1941 dans l’affaire
des Fonderies du Trail, Nations Unies, Recueil des sentences arbitrales,
tome III, p. 1905).


                 Les activités sur le territoire litigieux

   11. Le Costa Rica se plaint par ailleurs devant la Cour de la construc-
tion sur son territoire d’un canal par lequel le Nicaragua aurait relié le
fleuve San Juan à la lagune de Harbor Head à travers Isla Portillos. Le
Nicaragua, quant à lui, soutient qu’il s’est borné à nettoyer à cet endroit
un chenal naturel dit caño dont la rive sud constituerait la frontière entre
les deux Etats. Ainsi, dans cette zone, deux différends opposent les Par-
ties. Le premier concerne la licéité des travaux menés par le Nicaragua ; le
second porte sur la souveraineté sur un territoire d’environ trois kilo-
mètres carrés se trouvant au nord de la voie d’eau litigieuse (dénommé
par la Cour le « territoire litigieux »). La Cour n’a bien entendu pris posi-
tion ni sur la licéité des travaux, ni sur les revendications de souveraineté.
Elle s’est bornée à relever que les droits revendiqués par le Costa Rica
étaient plausibles et n’a pas eu à se prononcer sur les droits revendiqués
par le Nicaragua, qui, à mon opinion, étaient d’ailleurs eux aussi
plausibles.
   12. La Cour s’est en revanche prononcée sur les mesures conserva-
toires sollicitées dans ce secteur par le Costa Rica. Celui‑ci, dans le der-
nier état de ses conclusions, demandait à la Cour d’inviter le Nicaragua à
s’abstenir
     « dans la zone comprenant l’entièreté de Isla Portillos … de :
      1) stationner ses troupes armées et autres agents ;
      2) construire ou élargir un canal ;
      3) procéder à l’abattage d’arbres ou à l’enlèvement de végétation ou
         de terre ;
      4) déverser des sédiments ».
   13. Au cours des audiences et en réponse à des questions qui lui avaient
été posées par un juge, le Nicaragua avait précisé qu’« aucune troupe nica-
raguayenne ne stationne actuellement dans la zone en question » et qu’il
n’avait « nullement l’intention d’envoyer des troupes ou d’autres agents

54

57 	             certaines activités (décl. guillaume)

dans la région ». Ainsi, les conclusions du Costa Rica tendant à ce que la
Cour invite le Nicaragua à ne pas stationner ses troupes armées et autres
agents sur Isla Portillos auraient pu être écartées, comme étant devenues
sans objet (en ce sens, voir l’affaire relative à des Questions concernant
l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal), mesures
conservatoires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 139).
   14. Le Nicaragua avait cependant ajouté que « le caño n’est plus obs-
trué. Il est possible de patrouiller dans la zone des eaux du fleuve comme
cela a toujours été le cas afin de faire respecter la loi. » Le Nicaragua avait
ainsi marqué qu’il entendait exercer sa souveraineté sur le caño disputé.
Le Costa Rica prétendant également à cette souveraineté, « un risque réel
et actuel d’incidents » (ordonnance, par. 75) existait et, dans cette perspec-
tive, il appartenait à la Cour d’indiquer proprio motu les mesures conser-
vatoires qu’elle pouvait estimer nécessaires.
   15. Sur ce terrain, la Cour a décidé non pas d’interdire au Nicaragua
d’envoyer des forces armées ou d’autres agents sur le territoire litigieux,
mais de procéder à une interdiction générale. Elle a en effet indiqué au
point 1 du dispositif de l’ordonnance que « [c]haque Partie s’abstiendra
d’envoyer ou de maintenir sur le territoire litigieux, y compris le caño, des
agents, qu’ils soient civils, de police ou de sécurité ». J’ai souscrit à ce
point, comme j’ai souscrit aux points 3 et 4 du dispositif en vue de la pré-
servation des droits à la souveraineté avancés par chacune des Parties et
de la sauvegarde de la paix dans la région.
   16. Restaient les conclusions du Costa Rica tendant à ce que la Cour
invite le Nicaragua à ne pas construire et élargir le caño. A cet égard, la
Cour a tout d’abord constaté que le Nicaragua avait « affirmé à l’audience
que les opérations de nettoyage et de dégagement du caño étaient ache-
vées et avaient pris fin » (ibid., par. 71). La Cour a pris note de cette décla-
ration sans équivoque et en a déduit à juste titre qu’il n’y avait pas lieu
d’inviter le Nicaragua à ne pas poursuivre des travaux auxquels il n’en-
tendait pas procéder (ibid., par. 74).
   17. La Cour a cependant constaté que le territoire litigieux faisait par-
tie d’une zone humide d’importance internationale déclarée telle par le
Costa Rica en vertu de la convention de Ramsar du 2 février 1971. Elle
s’est demandée, à la lumière d’un rapport établi par le Secrétariat de cette
convention sur la base d’informations fournies par le Costa Rica, si l’exis-
tence même du caño ne risquait pas d’engendrer un préjudice irréparable
à l’environnement ainsi protégé. Conformément à une jurisprudence
constante, elle s’est placée pour en juger à la date même de l’ordonnance
(voir l’affaire relative aux Activités armées sur le territoire du Congo
(République démocratique du Congo c. Ouganda), mesures conservatoires,
ordonnance du 1er juillet 2000, C.I.J. Recueil 2000, p. 128, par. 43). Elle a
constaté qu’à cette date il n’existait pas de risque imminent de préjudice
irréparable et s’est donc abstenue d’indiquer des mesures conservatoires
destinées à prévenir de tels risques.
   18. Elle n’en a pas moins jugé qu’il pourrait être utile que des person-
nels civils en charge de la protection de l’environnement soient en mesure

55

58 	             certaines activités (décl. guillaume)

de se rendre dans le territoire litigieux, y compris le caño, dans la stricte
mesure où un tel envoi serait nécessaire pour éviter qu’un tel préjudice
n’apparaisse dans l’avenir. Il s’agit là d’une situation qui, à mon senti-
ment, a peu de chances de se produire et la Cour me semble avoir fait
preuve sur ce point de craintes excessives. En vue de permettre de faire
face à cet hypothétique danger, la Cour a cru devoir donner au Costa
Rica, et au Costa Rica seul, la possibilité d’envoyer sur le territoire
contesté des agents civils chargés de la protection de l’environnement
capables d’apprécier la situation. Consciente cependant qu’une telle solu-
tion n’était pas sans inconvénients, la Cour a entouré cette venue de plu-
sieurs garanties. Elle a prévu que, avant d’agir, le Costa Rica devra
consulter le Secrétariat de la convention de Ramsar, informer le Nicara-
gua et faire de son mieux pour rechercher avec ce dernier des solutions
communes. Mais ce n’en est pas moins au Costa Rica, et au Costa Rica
seul, que la Cour a confié en dernier ressort le soin de décider si des agents
appartenant à l’administration chargée de la protection des zones humides
doivent, au cas où apparaîtrait un risque imminent de préjudice irrépa-
rable, se rendre dans le territoire litigieux.
   19. J’aurais pour ma part préféré que cette responsabilité soit confiée
conjointement aux deux Parties.
a) D’une part, il existe dans la zone, ainsi que la Cour l’a relevé (ordon-
   nance, par. 79), deux zones humides d’importance internationale
   couvertes par la convention de Ramsar. L’une, « Humedal Caribe
   ­
   Noreste », a été établie par le Costa Rica sur Isla Portillos. L’autre,
   « Refugio de Vida Silvestre Río San Juan », a été établie par le Nicara-
   gua sur le fleuve et la lagune de Harbor Head. Compte tenu notamment
   du fait que le caño unit le fleuve et la lagune, il me paraît difficile de
   dissocier la protection de l’environnement sur le caño de celle de l’en-
   vironnement en amont et en aval en ne confiant in fine la surveillance
   du territoire litigieux qu’à un seul Etat.
b) D’autre part, la solution retenue par la Cour me semble reposer sur le
   fait que ce territoire se trouve dans la zone humide « Humedal Caribe
   Noreste » établie par le Costa Rica. Elle paraît avoir pour but de per-
   mettre au Costa Rica de remplir certaines des obligations qui sont les
   siennes au titre de la convention de Ramsar. Mais, comme la Cour l’a
   relevé, les droits à la protection de l’environnement invoqués dans la
   présente affaire « découlent des prétentions des Parties à la souverai-
   neté sur le même territoire » (ibid., par. 56). Dès lors, la décision de la
   Cour confiant au seul Costa Rica le soin d’envoyer des agents sur le
   territoire contesté dans le cas où un préjudice irréparable deviendrait
   imminent pourrait être interprétée comme privilégiant le droit à la sou-
   veraineté du Costa Rica sur ce territoire.
  20. Je reconnais qu’une telle interprétation serait erronée. En effet, la
solution retenue par la Cour ne préjuge aucune question relative au fond
de l’affaire (ibid., par. 85) et notamment pas la souveraineté sur le terri-
toire litigieux (ibid., par. 57). Elle n’implique pas que le titre du Costa Rica

56

59 	             certaines activités (décl. guillaume)

sur ce territoire soit meilleur que celui du Nicaragua. Elle suppose seule-
ment que ce titre soit plausible.
   21. Cette solution me paraît cependant d’une efficacité douteuse. A
mon sentiment, il aurait mieux valu contraindre les deux Parties à négo-
cier. L’ordonnance recommande certes vivement au Costa Rica d’engager
en cas de besoin une telle négociation avec le Nicaragua. Cela m’a paru
cependant insuffisant et, de ce fait, je n’ai pu voter en faveur du point 2 du
dispositif. Il me reste à exprimer l’espoir que si, par extraordinaire, appa-
raissait un risque imminent de préjudice irréparable, un accord puisse être
trouvé entre les deux Etats.

                                            (Signé) Gilbert Guillaume.




57

